Case 1:05-cv-00701-LMB-JFA Document 283 Filed 05/21/19 Page 1 of 1 PageID# 7044
                                                                                                   FiLED
                                                                                               IN OPFM COURT


                                                                                               MAY 2 1 2019
                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA                               CL'.
                                             Alexandria Division

    FARHAN MOHAMOUD TANI WARFAA,

                   Plaintiff,

                                                                        l:05-cv-701 (LMB/JFA)

    YUSUF ABDIALI,

                   Defendant.

                                              VERDICT FORM


          1. Do you find that defendant Yusuf Abdi Ali is liable for the torture of plaintiffFarban
   Mobamoud Tani Warfaa?

                         YES     /                                 NO


           2. Do you find that defendant Yusuf Abdi Ali is liable for the attempted extrajudicial
   killing of plaintiffFarban Mobamoud Tani Warfaa?
                         YES                                       NO


          If you answered NO to both Questions I and 2, stop here and have the jury foreperson
   sign and date this Verdict Form.

         If you answered YES to one or both of Questions I and 2, what is the total amount of
   damages that you award to compensate plaintiff Farban Mobamoud Tani Warfaa?
                          Compensatory Damages: j;' HOP ^ ooo.
          If you answered YES to one or both of Questions 1 and 2, what if any punitive damages
   do you assess against defendant Yusuf Abdi Ali?
                                Punitive Damages: ^ tc>c>., coo cc

          So say we all this       day of     M'V             2019.




                                            FofCperson (signature)



                                            Foreperson (printed)
